                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

HOWARD YOST, individually and as next of            )
Friend K.Y., and KEATON YOST,                       )
                                                    )
              Plaintiffs,                           )
                                                    )
v.                                                  )      No. 2:18-CV-138-DCP
                                                    )
WAYNE WILHOIT, et al.,                              )
                                                    )
              Defendants.                           )

                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73(b) of the

Federal Rules of Civil Procedure, and the consent of the parties, for all further proceedings,

including entry of judgment [Doc. 20].

       Now before the Court is Defendants’ Motion to Dismiss for Failure to Prosecute, Motion

for Sanctions Including Costs and Fees or, in the Alternative, Motion for Sanctions Including

Attorney’s Fees and Costs and a Continuance of All Unexpired Deadlines as of the Filing of this

Motion (“Motion to Dismiss”) [Doc. 48]. Plaintiffs have responded in opposition [Doc. 51], and

Defendants have replied [Doc. 52]. The Motion is ripe for adjudication. Accordingly, for the

reasons further explained below, the Court GRANTS IN PART AND DENIES IN PART

Defendants’ Motion [Doc. 48].

I.     POSITIONS OF THE PARTIES

       In their Motion [Doc. 48], Defendants request, pursuant to Federal Rule of Civil Procedure

37(d)(3), that the matter be dismissed due to Plaintiffs’ failure to participate in the discovery

process and/or to prosecute their case. Specifically, Defendants assert that Plaintiffs failed to

appear for their depositions. In the alternative, Defendants request that the Court continue the




Case 2:18-cv-00138-DCP Document 55 Filed 05/29/20 Page 1 of 7 PageID #: 251
matter and extend all unexpired deadlines. In addition, Defendants request that the Court allow

them to present a fee and cost petition, requiring Plaintiffs to make a payment of reasonable

attorney’s fees and costs incurred as a result of defense counsel’s scheduling, preparing, and

appearing for Plaintiffs’ depositions. Specifically, Defendants state that the initial request to take

Plaintiffs’ depositions occurred during a telephone call on December 17, 2019, wherein Plaintiffs’

counsel advised that she would provide Plaintiffs’ availability for February 2020. Defendants state

that after multiple attempts to schedule Plaintiffs’ depositions were ignored, deposition notices

(“Notices”) [Docs. 42-44] to take Plaintiffs’ depositions were issued on February 21, 2020.

Defendants also issued subpoenas to Plaintiffs on February 24, 2020. Defendants state that in

addition to attending the depositions, Plaintiffs were also requested to bring certain documents.

Defendants state that Plaintiffs failed to show or communicate that they would not attend. In

support of their Motion, Defendants rely on the Affidavit of Benjamin Lauderback [Doc. 49].

       Plaintiffs state that their counsel and defense counsel originally discussed via telephone

scheduling the depositions for March 2020. Counsel for Plaintiffs, however, cannot locate any

further emails beyond January 24, 2020, from defense counsel. Plaintiffs acknowledge that the

Notices were filed in CM/ECF on February 21, 2020. Plaintiffs do not object to an extension of

the deadlines given the issues surrounding the COVID-19 pandemic. Plaintiffs argue, however,

that Defendants did not comply with Rule 30(g). Plaintiffs state that the Notices were filed prior

to the issuance of any state or federal orders regarding COVID-19, but the depositions were

scheduled thereafter. Plaintiffs state that no communications about the depositions occurred

between their counsel or defense counsel. Further, Plaintiffs argue that Defendants admit that they

had not procured Plaintiffs’ agreement for taking the depositions. Plaintiffs state that in the normal

course of business, Plaintiffs would have appeared and given testimony and produced the



                                                  2

Case 2:18-cv-00138-DCP Document 55 Filed 05/29/20 Page 2 of 7 PageID #: 252
documents requested to the extent that they possessed them. Plaintiffs state, however, that in mid-

March, the normal course of business was no longer applicable. Plaintiffs state that this matter

was overlooked by their counsel. Plaintiffs also blame Defendants, however, arguing that it was

not reasonable for them to assume the depositions would occur given the health crisis. Plaintiffs

argue that there was no agreement to take the depositions and that to the extent an agreement was

inferred, the agreement was withdrawn in light of the events beginning in mid-March. Finally,

Plaintiffs argue that dismissal is not an appropriate remedy because the plain text of Rule 45

requires personal service of subpoenas.

        Defendants reply [Doc. 52] that Plaintiffs failed to respond to letters, e-mails, telephone

calls, faxes, and filings with the Court before they failed to appear for their depositions in this

matter. Defendants argue that this is not the first time that Plaintiffs’ counsel failed to respond to

repeated communications.        Defendants state that when they noticed Plaintiffs’ depositions,

COVID-19 was not at issue. Defendants submit that it was necessary to take Plaintiffs’ deposition

as scheduled given the approaching deadlines in this case. Defendants argue that Plaintiffs did not

call, email, fax, or send a letter or text to notify the others involved in the depositions that Plaintiffs

did not intend to appear. Defendants argue that substantial costs were incurred as a result of

preparing for, attending, and paying for a court reporter for the depositions.                Defendants

acknowledge that COVID-19 has caused the postponement and rescheduling of some matters, but

they argue that Plaintiffs made no efforts to do so in this case. Defendants argue that they have a

right to take depositions without leave of Court. Defendants agree that the normal course of local

practice is to agree to depositions dates, but in this case, an agreement was not an option available

to them.




                                                    3

Case 2:18-cv-00138-DCP Document 55 Filed 05/29/20 Page 3 of 7 PageID #: 253
II.    ANALYSIS

       The Court has considered the parties’ arguments as outlined above. Accordingly, for the

reasons explained below, the Court GRANTS IN PART Defendants’ Motion [Doc. 48].

       As mentioned above, Defendants cite to Rule 37(d). Specifically, Rule 37(d)(1) states that

a court may order sanctions if a party fails to appear for his/her deposition after being served with

proper notice. Rule 37(d)(3) describes the appropriate sanctions as follows:

               (3) Types of Sanctions. Sanctions may include any of the orders
               listed in Rule 37(b)(2)(A)(i)-(vi). Instead of or in addition to these
               sanctions, the court must require the party failing to act, the attorney
               advising that party, or both to pay the reasonable expenses,
               including attorney's fees, caused by the failure, unless the failure
               was substantially justified or other circumstances make an award of
               expenses unjust.

       Further, one of the sanctions listed in Rule 37(b)(2)(A) include dismissing the action in

whole or in part. In determining whether to dismiss this case based on discovery abuses, the Court

must weigh the following factors: “(1) whether the party's failure is due to willfulness, bad faith,

or fault; (2) whether the adversary was prejudiced by the dismissed party's conduct; (3) whether

the dismissed party was warned that failure to cooperate could lead to dismissal; and (4) whether

less drastic sanctions were imposed or considered before dismissal was ordered.”              Universal

Health Grp. v. Allstate Ins. Co., 703 F.3d 953, 956 (6th Cir. 2013) (citing United States v.

Reyes, 307 F.3d 451, 458 (6th Cir. 2002)). The Court notes, however, that “[d]ismissal is a severe

sanction.” O'Dell v. Kelly Servs., Inc., No. 15-CV-13511, 2020 WL 1274986, at *3 (E.D. Mich.

Mar. 17, 2020).

       With respect to the first factor, the Court finds that it weighs in favor of dismissal. Plaintiffs

were put on notice of their depositions and failed to attend. Specifically, on January 24, 2020,

defense counsel emailed a letter inquiring about setting depositions in March 2020 and requested



                                                   4

Case 2:18-cv-00138-DCP Document 55 Filed 05/29/20 Page 4 of 7 PageID #: 254
Plaintiffs’ availability. [Doc. 48-2]. Several days later, on January 30, 2020, defense counsel

emailed another letter inquiring about setting Plaintiffs’ depositions in March 2020. [Id. at 13].

Later, on February 5, 2020, defense counsel sent an email and letter inquiring about Plaintiffs’

availability for depositions in March 2020. [Id. at 16]. Defense counsel sent a similar email and

letter on February 19, 2020. [Id.]. In the February 19 correspondence, defense counsel stated that

if he did not hear from Plaintiffs by February 21, he had no choice but to issue notices and

subpoenas for Plaintiffs’ depositions. [Id.]. Defendants filed the Notices on February 21, 2020,

which set the depositions for March 31, 2020. Defendants also served subpoenas via Plaintiffs’

counsel [Docs. 45-47].1

       Plaintiffs assert that Defendants acknowledged that they did not procure the agreement of

Plaintiffs for taking the depositions. The Court agrees that the normal practice and preference is

to set depositions by agreement, as opposed to unilaterally scheduling depositions.            As

demonstrated above, however, Plaintiffs were not responsive to Defendants’ multiple attempts to

schedule the depositions by agreement. Defendants were forced to set the depositions unilaterally.

Further, the Court also acknowledges that in March, concerns regarding COVID-19 were

becoming more prevalent. This, however, does not excuse Plaintiffs’ failure to attend the

depositions without communicating with defense counsel or seeking relief from the depositions

with the Court. Plaintiffs argue that under Rule 30(g), a party expecting a deposition to be taken

may recover reasonable expenses if the other party does not attend, but that Defendants had no

reasonable expectation the depositions would occur in the midst of the pandemic. Defendants have




       1
         Plaintiffs complain that the subpoenas were not personally served on them, but subpoenas
are not required if the person to be deposed is a party. Farquhar v. Shelden, 116 F.R.D. 70, 72
(E.D. Mich. 1987) (“A subpoena is not necessary if the person to be examined is a party.”).


                                                5

Case 2:18-cv-00138-DCP Document 55 Filed 05/29/20 Page 5 of 7 PageID #: 255
established through the multiple correspondences and Notices that they expected the depositions

to occur. Accordingly, the Court finds that the first factor weighs in favor of dismissing this case.

       Further, the Court finds the second factor—that is, whether Defendants were prejudiced,

weighs in favor of dismissing this case. Defendants prepared for and attended the depositions.

Because Plaintiffs failed to attend their depositions, discovery has been stalled and all deadlines

will need to be amended. Accordingly, the Court finds that this factor weighs in favor of

dismissing this case.

       The Court, however, has considered the last two factors and finds that they do not weigh

in favor of dismissing this case. Plaintiffs have not been warned that a failure to cooperate could

lead to a dismissal of their lawsuit. Finally, the Court finds less drastic sanctions have not been

imposed but would be more appropriate than dismissal under these circumstances. Accordingly,

after considering the factors above, the Court finds dismissal is not appropriate and that less drastic

sanctions are proper.

       The Court finds that Defendants are entitled to the reasonable attorney’s fees and costs

incurred for appearing for the depositions and preparing and filing the Notices. Hairston v. UAW

Region 2-B, No. 3:09CV416, 2009 WL 3698487, at *4 (N.D. Ohio Nov. 4, 2009) (finding

plaintiff’s failure to attend his own deposition or to notify defendants in a timely fashion prior to

the deposition of his unavailability merits sanctions.). The Court declines to award Defendants

the costs incurred as a result of preparing for the depositions because Defendants’ preparation will

be utilized when Plaintiffs are deposed. In addition, with respect to the fees incurred for scheduling

the depositions and serving the subpoenas, several of the letters discussed other matters and the

subpoenas were not necessary.




                                                  6

Case 2:18-cv-00138-DCP Document 55 Filed 05/29/20 Page 6 of 7 PageID #: 256
       In awarding these sanctions, the Court has considered the circumstances surrounding

Plaintiffs’ failure to appear. As mentioned above, while concerns over COVID-19 were becoming

more prevalent, the appropriate course of action would have been to discuss the depositions with

Defendants or contact the Court. Simply ignoring or overlooking the Notices was not an

appropriate response. Further, the Court notes that this is not the first time Plaintiffs have failed

to comply with their discovery obligations. See [Doc. 41]. Thus, the Court finds an award of

attorney’s fees and costs is appropriate.

       Accordingly, the parties SHALL meet and confer to agree upon reasonable attorney’s fees

for Plaintiffs’ failure to attend their depositions. If the parties cannot agree on a reasonable amount,

Defendant SHALL file a petition with the Court, within twenty-one (21) days, outlining the

requested fees and their position on why such fees are reasonable. Plaintiffs SHALL respond

within fourteen (14) days of Defendants’ filing.

III.   CONCLUSION

       Accordingly, Defendants’ Motion to Dismiss for Failure to Prosecute, Motion for

Sanctions Including Costs and Fees or, in the Alternative, Motion for Sanctions Including

Attorney’s Fees and Costs and a Continuance of All Unexpired Deadlines as of the Filing of this

Motion (“Motion to Dismiss”) [Doc. 48] is GRANTED IN PART AND DENIED IN PART.

The Court will contact the parties to set a scheduling conference in this matter.

       IT IS SO ORDERED.

                                                       ENTER:


                                                       Debra C. Poplin
                                                       United States Magistrate Judge




                                                   7

Case 2:18-cv-00138-DCP Document 55 Filed 05/29/20 Page 7 of 7 PageID #: 257
